DETAILED ACTION
Status of Claims
Applicant has elected claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78 and 90 in response to a restriction/  election requirement filed on 01 February 2022.    Accordingly, claims 1, 2, 5, 6, 19, 23, 27, 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78 and 90 are pending wherein claims 1, 2, 5, 6, 19, 23 and 27 are withdrawn from consideration. Examiner requests Applicant to cancel non-elected claims.  Objections and rejection are recited below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application, filed 14 May 2020 is a national stage entry of PCT/GB2018/053322, with International Filing Date of 16 November 2018 and claims foreign priority to British Application GB 1719108.1, filed 17 November 2017.
Claim Interpretation
Regarding claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78 and 90, clauses such as “for determining a vehicle trajectory” in claim 58 are merely statements of intended use which do not affect the method step of “interpolating GPS and accelerometer data points”.  Similar phrasing will be interpreted accordingly.
Regarding claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73, 78 and 90, the clause “an emergency service if said collision severity is above a threshold level” as in claim 46 is an optional limitation and, as such, is not further limiting if said collision severity is not above a threshold level.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.

(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claim 73 is objected to because the term “an other” would be better written as “another”.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32, 36, 37, 46, 50, 58, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 32, 50, 58 and 71, the metes and bounds of the term “and/or” are vague and indefinite. For purposes of examination, the term “and/or” will be interpreted as or.
Claims 32, 36, 37, 46 and 58 recite terms such as “optionally”, “harsh” and “preferably” which are relative terms which render the claims indefinite.  The terms “optionally”, “harsh” and “preferably” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
For the purposes of examination, the terms “optionally” and “preferably” will be interpreted as the Examiner sees fit.  The term “harsh” will be interpreted as not further limiting.  Appropriate correction is required.
Regarding claim 46, the term “an emergency service if said collision severity is above a threshold level” is a conditional limitations such that, if the condition does not exist - i.e. collision severity is not above a threshold level – no limitation exists.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73 and 78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 31 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 31, 32, 36-38, 46, 50, 58, 67, 71, 73 and 78 are directed to a method for notifying an entity of severity of a collision which is a judicial exception of a method of organizing human activity for processing insurance claims.
Claim 31 recites, in part, a system for performing the steps of:
receiving “data” relating to a collision;
determining a collision severity based on said data; and
notifying an entity of said collision based on the determined severity of the collision.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
receiving telematics data relating to a collision.
These additional elements are recited at a high level of generality and are not recited as using a computer.  Accordingly, the claim does not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 32, 36-38, 46, 50, 58, 67, 71, 73 and 78 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 32, 36-38, 46, 50, , 67, 71 and 73 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
In claims 58 and 78, the features:
a gyroscope: an accelerometer: GPS data; a video recording: an audio recording: onboard diagnostics data: and data received via a satellite, other wireless link to a device which collected the data. 
add technology to the abstract idea of the independent claim.  However, these claims merely recite usage
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31 and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al (US Pub. No. 20100256863 A1).
Regarding claim 31, Nielsen 
receiving telematics data relating to a collision – [0097] and [Fig. 1];
determining a collision severity based on said data – [0072] and [0149]; and
notifying an entity of said collision based on the determined severity of the collision – [Abstract], [0122], [0123], [0148]-[0152], [Fig. 4].
Regarding claim 90, Nielsen teaches:
a receiver for receiving telematics data relating to a collision – [0081] and [Fig. 1];
an analyser for determining a collision datum based on said data – [0079] “an onboard diagnostics (OBD) system” and [Fig. 1]; and
an interface module for providing the collision datum to a user – [0075], [Fig. 1], [0148] and [Fig. 9]:wherein the collision datum is a collision severity. and the interface module is for notifying an entity of said collision based on the determined severity of the collision – [Abstract], [0122], [0123], [0148]-[0152], [Fig. 4].

Claims 31, 32, 36-38, 50, 58, 67, 71, 73, 78 and 90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullen et al (US Pub. No. 20210295441 A1).
Regarding claim 31, Mullen 
receiving telematics data relating to a collision – [0005], [0006], [0008], [0009], [0034],[0040], [0098], [Fig. 1] and [Fig. 6];
determining a collision severity based on said data – [0030], [0032] and [0087]; and
notifying an entity of said collision based on the determined severity of the collision – [0009], [0023], [0044] and [0052].
Regarding claim 32, Mullen teaches determining an impact area based on said received telematics data, said impact area comprising one or more zones relating to a vehicle or one or more points on a vehicle - [0007], [0008], [0027] and [0030], optionally wherein determining an impact area comprises determining a rotation of a vehicle and/or a partial or full inversion of a vehicle - not further limiting.
Regarding claim 36, Mullen teaches determining one or more events associated with the collision – [0038], [0175], [0186] and [0187], preferably wherein the associated events are one or more of: harsh braking – [0038]; …; harsh acceleration – [0038].
Regarding claim 37, Mullen teaches modelling a collision –[0024], [0058], and [0062] “machine learning technique(s)”, preferably at subsecond resolution - not further limiting.
Regarding claim 38, Mullen teaches determining a cost of repair based on a cost of components in an impact area – [0028], [0043] and [0052].
Regarding claim 50, Mullen teaches determining a probability of injury and/or an injury compensation cost – [0005], [0030] and [0064], in dependence on direction of the collision – [0030] and [0032]: 
Regarding claim 58, Mullen teaches the telematics data comprises data from GPS data – [0037],  [0044] and  [0055],
preferably wherein the telematics data comprises data from an accelerometer – [0006], [0029] and [0037], and the method further comprises interpolating GPS and accelerometer data points – [0037], 
for determining a vehicle trajectory – not further limiting
Regarding claim 71, Mullen teaches said telematics data is used to evaluate the operation of a further entity involved in said collision – [0007], [0008], [0009], [0040] and [0044].
Regarding claim 73, Mullen teaches obtaining data related to one or more other vehicles involved in said collision – [0007], [0008], [0009], [0040] and [0044].
Regarding claim 78, Mullen teaches determining said collision severity comprises determining a time of collision – [0064].
Regarding claim 90, Mullen teaches:
a receiver for receiving telematics data relating to a collision – [0038], [0039] and [Fig. 1];
an analyser for determining a collision datum based on said data – [0007], [0008], [0098] and [0157]; and
an interface module for providing the collision datum to a user – [0037], [Fig. 1], [0148] and [Fig. 9]:
wherein the collision datum is a collision severity. and the interface module is for notifying an entity of said collision based on the determined severity of the collision - [0009], [0023], [0044] and [0052].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Tofte et al (US Patent No. 10,535,103 B1).
Regarding claim 46, Mullen teaches said entity as an insuring entity – [0006], [0009] and [0023].
Mullen does not explicitly disclose:
preferably wherein said notification comprises an assessment of the road-worthiness of one or more vehicles involved in the collision.
However, Tofte teaches using at least one unmanned vehicle to obtain data relating to a loss event [col. 2 lines 5-10].   He teaches a central monitoring server analyzing received environment data and applying various analysis techniques to the environment data to identify various conditions associated with the insured asset [col. 15 lines 1-16]. In embodiments, the conditions may relate to damage due to the loss event, pre-existing damage prior to the loss event, required repairs, location or orientation relative to the road or to other vehicles, operating conditions (e.g., number of passengers, weather, road conditions, traveling speed, other telematics information from before, during and/or after the insurance related event) [Id.]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen’s disclosure to include identifying various conditions associated with the insured asset as taught by Tofte because it benefits insurance companies by reliably detecting buildup in submitted insurance claims, thus avoiding making excess payments, and thus reducing fraud - Tofte [col. 1 line 65-col. 2 line 3].
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Mullen in view of Bongers et al (International Publication No. WO 2018/046743 A1).
Regarding claim 67, Mullen does not explicitly disclose determining a measure of liability in dependence on one or more of: 
a right of way: 
a classification of a road or a junction: 
a lane a vehicle is in: 
a lane change manoeuvre: 
a measure of a manoeuvring intent: 
a reversing movement: 
a highway code: 
case law: 
mapping information: and
a cognitive reasoning model. 
However, Bongers teaches a fully automated automotive and telematics-based risk-transfer system related to sharing economy systems and corresponding insurance systems [page 14]. He teaches a  driving score module which measures and/or generates profiles based on the use and/or environmental condition of driving during operation of the motor vehicle [page 51].  The profiling is based upon operational telematics data.  A driver score is based on measuring behavioral parameters of the driver, and/or a contextual score comprising at least number of intersections and/or road type [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mullen’s disclosure to include a contextual score comprising at least number of intersections and/or road type as taught by Bongers because it improves asset utilization, reduces fuel consumption and improves safety in fleet management. - Bongers [page 11].
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
SBIANCHI et al:  “A COMPUTER SYSTEM FOR DYNAMIC VEHICLE INSURANCE BILLING”, (US Pub. No. 20190164229 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692